Title: From George Washington to Major General William Heath, 19 July 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          West point July 19: 1779
        
        I have received Your favor of the 18th and two of to day. The disposition you mention to have made of the Troops will stand till further Orders. You will write to General Glover and direct him to halt with his Brigade at Ridgefield, where he will remain till he is further

instructed. I am much fatigued—and as I shall see you in the course of a day or two—I shall not add any thing more upon the present occasion. I am Dr sir with great regard Yr Most Obedt sert
        
          Go: Washington
        
        
          P.S. Your third favor of this date has just come to hand. You will send the Two Twelve pounders to New Windsor. The Officer who came with them from the park will return with them—and also their Ammunition Waggons &c. The Intrenching Tools sent to Genl Howe should be kept collected and no loss of them suffered.
        
      